Title: Circular to the Commandants of Regiments, 22 May 1799
From: Hamilton, Alexander
To: Commandants of Regiments


New York, May 22, 1799. “It has happened in one instance which has come to my knowledge that the hats sent on for the Recruits have been destitute of Cockades and Loops. In a similar case I authorise you to procure the deficiencies to be supplied and I will take care that the expence be defrayed. Where there is an Agent of the war Department, you will first apply to him to have what is necessary done; but you will at all events have it done. I speak only as to Hats.”
